Citation Nr: 1042860	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  03-23 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from October 
1, 2007, for left knee arthritis, status post partial lateral 
meniscectomy.  

2.  Entitlement to special monthly compensation (SMC), from 
October 1, 2007, based on Aid and Attendance/Housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1984.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in February 2007 and April 2008 for further development.  

The Board's April 2008 decision/remand addressed the two issues 
on appeal for the period prior to October 1, 2007.  The Board 
noted that the Veteran underwent a surgical procedure on the left 
knee on October 1, 2007, and deferred appellate review of the 
issues for the period from October 1, 2007, pending additional 
development directed in the remand.  


FINDINGS OF FACT

1.  From October 1, 2007, to October 18, 2007, the Veteran's left 
knee arthritis, status post partial lateral meniscectomy was 
manifested by range of motion from 30 degrees to 100 degrees, but 
with no subluxation or lateral in stability.

2.  From October 18, 2007, the Veteran's left knee arthritis, 
status post partial lateral meniscectomy, has been manifested by 
pain with additional functional loss so as to limit flexion to 20 
degrees; there has been no limitation of extension, recurrent 
subluxation or lateral instability.  

3.  From October 1, 2007, the Veteran's service connected 
disabilities have not been so disabling as to render him unable 
to care for his daily personal needs or protect himself from the 
hazards and dangers of daily living without care or assistance on 
a regular basis, nor do they confine the Veteran to his immediate 
premises. 




CONCLUSIONS OF LAW

1.  From October 1, 2007, to October 18, 2007, the criteria for 
entitlement to a 40 percent rating were met for the Veteran's 
service-connected left knee arthritis, status post partial 
lateral meniscectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5003 to 5262 (2010).

2.  From October 18, 2007, the criteria for entitlement to a 
disability evaluation of 20 percent for the Veteran's service-
connected left knee arthritis, status post partial lateral 
meniscectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5003 to 5262 
(2010).

3.  From October 1, 2007, the criteria for SMC based upon the 
appellant's need for regular Aid and Attendance/Housebound have 
not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.350(b), 3.350(i), 
3.352(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in April 2006, May 
2007, and April 2008, subsequent to the initial adjudication.  
While the notices were not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claims were subsequently 
readjudicated in August 2006, September 2007, and June 2010 
supplemental statements of the case, following the provision of 
notice.  The appellant has not alleged any prejudice as a result 
of the untimely notification, nor has any been shown.  

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009).  Reviewing the April 2006, May 2007, 
and April 2008 correspondences in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating 
claim.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the Veteran a physical 
examination in April 2010, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the appellant 
the opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

Increased Rating

The present appeal involves the Veteran's claim that the severity 
of his service-connected left knee arthritis, status post partial 
lateral meniscectomy warrants a higher disability rating.  
Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

The Veteran's service-connected left knee arthritis, status post 
partial lateral meniscectomy has been rated by the RO under the 
provisions of Diagnostic Code 5003.  Under this Code, 
degenerative arthritis, established by X-ray findings, will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
However, when limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each major joint or groups of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 5003. 
38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. Id.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2): The 20 percent and 10 
percent ratings based on X-ray findings will not be utilized in 
rating conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive. 38 C.F.R. § 4.71a.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
rating is warranted for leg flexion limited to 45 degrees.  A 20 
percent rating is warranted for leg flexion limited to 30 
degrees.  A 30 percent rating is warranted for leg flexion 
limited to 15 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent 
rating is warranted for leg extension limited to 10 degrees.  A 
20 percent rating is warranted for leg extension limited to 15 
degrees.  A 30 percent rating is warranted for leg extension 
limited to 20 degrees.  A 40 percent rating is warranted for leg 
extension limited to 30 degrees.  A 50 percent rating is 
warranted for leg extension limited to 45 degrees.  

Separate ratings under Diagnostic Code 5260 (leg, limitation of 
flexion) and Diagnostic Code 5261 (leg, limitation of extension), 
both codified at 38 C.F.R. §4.71a, may be assigned for disability 
of the same joint.  See VAOPGCPREC 9- 2004.

In addition, the Board notes ankylosis of the knee will be rated 
as 60 percent disabling if at an extremely unfavorable angle, in 
flexion at an angle of 45 degrees or more.  A 50 percent rating 
will be assigned if the knee is in flexion between 20 degrees and 
45 degrees.  The disability will be rated at 40 percent if it is 
in flexion between 10 degrees and 20 degrees.  A 30 percent 
rating will be assigned if there is ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 degrees 
and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose motion, 
requiring brace.  A malunion of the tibia and fibula will be 
rated as 30 percent disabling if there is marked knee or ankle 
disability, 20 percent disabling if there is moderate knee or 
ankle disability, and 10 percent disabling if there is slight 
knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.

The law permits separate ratings for arthritis and instability of 
a knee.  Specifically, the VA General Counsel has held that a 
Veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257 because the 
arthritis would be considered an additional disability warranting 
a separate evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997).  Likewise, the VA General Counsel has also held that, 
when x- ray findings of arthritis are present and a Veteran's 
knee disability is evaluated under Code 5257, the Veteran would 
be entitled to a separate compensable evaluation under Diagnostic 
Code 5003 if the arthritis results in noncompensable limitation 
of motion and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a rating of 
10 percent is warranted when the Veteran experiences slight 
subluxation or lateral instability.  A rating of 20 percent is 
warranted when the Veteran experiences moderate subluxation or 
lateral instability.  A rating of 30 percent is warranted when 
the Veteran experiences severe subluxation or lateral 
instability.  

Dislocation of the semilunar cartilage of the knee with frequent 
episodes of "locking," pain and effusion into the joint warrants 
a 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

As noted in the introduction, the Veteran underwent a surgical 
procedure on his left knee on October 1, 2007.  The question of 
the appropriate rating for the period prior to that date was 
addressed by the Board in April 2008.  The Board now looks to the 
degree of impairment from October 1, 2007. 

Outpatient treatment reports from the Park Surgery Center (Dr. 
D.D.R.) include an evaluation on October 10, 2007, nine days 
after the surgery.  Range of motion was reported to be from 30 
degrees to 100 degrees.  The Board views this as showing 
limitation of extension to 30 degrees which warrants a 40 percent 
rating under Code 5261.  A subsequent outpatient report dated 
October 18, 2007, shows that range of motion had improved to 7 
degrees to 110 degrees.  This finding warrants only a 10 percent 
rating for limitation of motion under Code 5003.  However, the 
limitation of flexion to 7 degrees is noncompensable under Code 
5261, and the limitation of flexion to 110 degrees is 
noncompensable under Code 5262.  Moreover, there is no evidence 
in these reports of recurrent subluxation or lateral instability.  
Based on this evidence, the Board finds that a rating of 40 
percent is warranted under Code 5261 for the period from October 
7, 2007, to October 18, 2007.  However, a higher rating is not 
warranted for this period, nor are separate ratings warranted.  
The Board is assigning the 40 percent rating for this limited 
time period pursuant to Hart v. Mansfield, 21 Vet. App. 505 
(2007).

For the period from October 18, 2007, the Board finds that a 20 
percent rating for limitation of flexion under Code 5260 is 
warranted.   

In September 2008, and again in July 2009, Dr. D.D.R. noted that 
although the Veteran had full range of motion, although flexion 
beyond 95 degrees was painful.  

However, pursuant to the Board remand, the Veteran underwent a VA 
examination in April 2010.  The examiner began by reporting range 
of motion testing as 0 degrees to 120 degrees.  This would 
warrant only a 10 percent rating under Code 5003.  However, the 
examiner further reported that on repetitive exertional testing, 
weightbearing at 1/3 genuflexion (squat), left knee flexion was 0 
to 60 degrees and there was pain throughout the repetitions.  At 
3/3 repetitions, left knee flexion measured 0 to 40 degrees.  The 
examiner estimated that there would be an additional 20 degrees 
of flexion functional impairment on the basis or repetitive use, 
due to pain with use, and limited endurance.  

The April 2010 report of range of motion appears to describe a 
situation where there is no limitation of extension, but 
limitation of flexion to 120 degrees on initial testing.  
However, when additional function loss due to pain and fatigue is 
factored in pursuant to DeLuca, the examiner appears to be 
indicating that flexion is ultimately limited to 20 degrees after 
repetitive testing.  Limitation of flexion to 20 degrees warrants 
a 20 percent rating under Code 5260.  A 30 percent rating is not 
warranted since flexion is not limited to 15 degrees.  The Board 
believes this is a liberal interpretation of the examiner's 
findings which include his approximation of 20 degrees additional 
functional loss on repetitive us, pain, and limited endurance.  
The provisions of 38 C.F.R. § 4.7 have therefore already been 
effectively factored into the Board's finding that the limitation 
of function warrants a 20 percent rating.  A rating in excess of 
20 percent is thus not warranted. 

The April 2010 examiner specifically reported that there was no 
recurrent subluxation or lateral instability.  Therefore, a 
separate rating under Code 5257 is not warranted.  As already 
noted, there is no limitation of extension, so a separate rating 
under Code 5261 is also not warranted.  In sum, the Board finds 
that a 20 percent rating under Code 5260 is warranted from 
October 18, 2007.   

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  However, as discussed above, the evidentiary 
record in this case persuasively shows that the Veteran's left 
knee pain and limited range of motion symptoms squarely match the 
type and degree of the examples set forth under the criteria for 
the current 10 percent schedular rating.  Consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
appropriate in such a case where the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  See 
generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board 
therefore finds that referral for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Special Monthly Compensation (SMC)

If a Veteran, as the result of service-connected disability, is 
so helpless as to be in need of regular aid and attendance, an 
increased rate of compensation (special monthly compensation) is 
payable.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b) (2010).  The following will be accorded consideration 
in determining the need for regular aid and attendance: Inability 
of claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment of 
any special prosthetic or orthopedic appliance which by reason of 
the particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be able to adjust without aid, such as supports, belts, 
lacing at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, requiring care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his daily environment.  It is not required that all 
of the disabling conditions enumerated in this paragraph be found 
to exist before a favorable rating may be made.  The particular 
personal functions which the Veteran is unable to perform should 
be considered in connection with his condition as a whole.  It is 
only necessary that the evidence establish that the Veteran is so 
helpless as to need regular aid and attendance, not that there be 
a constant need.  Determinations that the Veteran is so helpless, 
as to be in need of regular aid and attendance, will not be based 
solely upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352 (a) (2010).

Special monthly compensation may also be paid if a Veteran has a 
single service-connected disability rated 100 percent and either 
(1) has additional service-connected disability or disabilities 
ratable at 60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different anatomical 
segments or bodily systems; or (2) is permanently housebound by 
reason of service-connected disabilities.  Permanently housebound 
means the Veteran is substantially confined, as a direct result 
of service- connected disabilities, to his dwelling or the 
immediate premises (or, if institutionalized, to the ward or 
clinical areas), and it is reasonably certain that the 
disabilities and resultant confinement will continue throughout 
his lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2010).

The Veteran is service connected for arthritis of the right 
shoulder; left knee arthritis, status post partial lateral 
meniscectomy; status post partial meniscectomy and arthritis 
changes of the right knee; degenerative joint disease of the left 
ankle; and a scar, tympanic membrane.    

The Veteran was also evaluated for aid and attendance in April 
2010.  The examiner noted that the Veteran was not accompanied by 
anyone to the examination.  He was able to drive himself.  The 
Veteran indicated that he is able to attend to all of his 
personal needs such as dressing, bathing, eating, and bathroom 
requirements.  He described fatigue in the left knee after 
prolonged use, but there was no actual muscular weakness 
identified.  He did have limited function in the left knee; but 
he was able to move about unrestricted with the use of a cane and 
knee brace.  He has not required a wheelchair or scooter 
ambulatory assistance device.  He stated that he can walk one 
block without pain; but can walk up to five blocks with pain, 
effort, and rest.  He has not required constant attention from 
his wife or other individual for self care.  The examiner noted 
that the Veteran has used the cane since 1984 and the knee brace 
since 2002; and that they have enabled him to remain active and 
take care of himself.   

Based on the evidence, the Board finds that special monthly 
compensation is not warranted.  At his April 2010 VA examination, 
the Veteran reported that he could drive, and attend to all of 
his personal needs such as dressing, bathing, eating, and 
bathroom requirements.  He was able to move about unrestricted 
with the use of a cane and knee brace.  He has not required a 
wheelchair or scooter ambulatory assistance device.  He has not 
required constant attention from his wife or other individual for 
self care.  

The Board notes that the Veteran is able to accomplish all of the 
tasks enumerated above:  dress or undress himself, keep himself 
ordinarily clean and presentable, feed himself, and attend to the 
wants of nature.  There is no evidence that he needs protection 
from hazards or dangers incident to his daily environment.  
Finally, the Board notes that the mere fact that the Veteran can 
drive himself to the examination is strong evidence that the 
Veteran is not "substantially confined ... to his dwelling or the 
immediate premises."

The preponderance of the evidence is against the finding that his 
service-connected disabilities cause the Veteran to be so 
helpless as to be in need of regular aid and assistance, or that 
he meets the criteria for a finding that he is housebound.  


ORDER

A 40 percent rating is warranted for the Veteran's service-
connected left knee disability from October 7, 2007, to October 
18, 2007.  A 20 percent rating is warranted for the Veteran's 
service-connected left knee disability from October 18, 2007.  To 
this extent, the appeal is granted, subject to laws and 
regulations applicable to the payment of VA monetary benefits. 

Entitlement to special monthly compensation (SMC), from October 
1, 2007, based on Aid and Attendance/Housebound is not warranted.  
To this extent, the appeal is denied. 


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


